Citation Nr: 0723188	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, status post laminectomy, 
claimed as residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1955 to December 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

Additional evidence was received from the veteran at the 
Board in April 2007.  The veteran submitted a waiver of RO 
review of this evidence, and the Board can proceed with 
review of the veteran's appeal.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma from jet 
engines and weapons fire without the benefit of hearing 
protection during service.  

2.  Service medical records demonstrate some degree of 
hearing loss of the right ear prior to discharge.  

3.  Post service medical records establish the presence of 
hearing loss within the meaning of VA regulations, and 
medical opinion has related this loss to the acoustic trauma 
sustained during service. 

4.  The veteran currently has tinnitus, which has been 
related to acoustic trauma in service by competent opinion.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred due to active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006). 

2.  Tinnitus was incurred due to active service.  38 U.S.C.A. 
§§ 1101, 1131, 5107(b); 38 C.F.R. §§ 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this portion of the appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claims.

The veteran contends that he has developed hearing loss and 
tinnitus as a result of active service.  He notes that he was 
a weapons mechanics in the Air Force, and testified that this 
placed him around loud noise from both weapons testing and 
jet engines.  The veteran also testified that he was not 
issued, and never wore, hearing protection during service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If organic diseases of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of hearing loss 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

Service connection for impaired hearing shall not be 
established when hearing status meets pure tone and speech 
recognition criteria.  Hearing status will be considered a 
disability for the purposes of service connection when the 
auditory thresholds in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Veterans 
Appeals (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's Form DD 214 confirms that his military 
occupational specialty was as a weapons mechanic in the Air 
Force.  

The veteran's service medical records are negative for 
complaints of hearing loss or tinnitus.  They are also 
negative for any indication that the veteran was issued 
hearing protection.  

The veteran underwent a medical examination in June 1958 
prior to separation from active service.  His hearing was 
15/15 bilaterally for both whispered voice and spoken voice 
bilaterally.  He also underwent audiometric testing.  His 
auditory thresholds for the right ear were 15, 10, 10, and 15 
decibels at the frequencies of 500, 1000, 2000, and 4000 
Hertz.  When these measurements are converted from ASA units 
to ISO units, his auditory thresholds are 30, 20, 20, and 20 
at these same frequencies.  The left ear had auditory 
thresholds of 10, 10, 10, and 10 at these same frequencies.  
After conversion to ISO units, the thresholds were 25, 20, 
20, and 15.  The auditory threshold at 3000 Hertz was not 
measured for either ear.  

The veteran underwent an additional medical examination at 
discharge in November 1958.  His hearing was 15/15 
bilaterally for both whispered voice and spoken voice.  

The post service evidence includes a November 1986 audiogram.  
This showed hearing thresholds in both ears in the vicinity 
of 40 decibels at 500, 1000, and 4000 Hertz, which was 
described as mild hearing loss.

A September 1990 private hearing examination found that the 
right ear had auditory thresholds of 10, 5, 20, 30, and 50 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  The left 
ear had thresholds of 5, 10, 15, 30, and 40 decibels at the 
same frequencies.  The examiner stated that the veteran had 
mild to moderate high frequency loss bilaterally.  The 
veteran reported constant tinnitus of the right ear at this 
time.  

A February 2007 private hearing examination noted that the 
veteran served in the Air Force from 1955 to 1958, where he 
was exposed to significant amounts of extreme noise from jet 
engines at close range.  He did not wear ear protection.  The 
veteran was also exposed to weapons training gunfire during 
basic training.  He had noticed severe tinnitus in both ears 
since service.  Testing revealed a mild to severe sloping 
sensorineural hearing loss.  The examiner opined it was 
likely that the veteran's pattern of hearing loss was caused 
by exposure to noise while serving in the military.  

The veteran appeared at a video conference hearing before the 
undersigned in March 2007.  He testified that he worked as a 
weapons mechanic in the Air Force, and that this exposed him 
to noise from both jet engines and weapons fire.  He stated 
that he has experienced hearing loss and tinnitus since 
discharge.  See Transcript.  

Analysis

The veteran's testimony and his records indicate that he was 
a weapons mechanic in the Air Force, and was likely exposed 
to significant acoustic trauma.  Although the service medical 
records did not contain a diagnosis of hearing loss and 
indicate that the veteran's hearing was normal to whispered 
and spoken voice at discharge, audiometric testing conducted 
in June 1958 show that the veteran had hearing loss at 500 
Hertz for the right ear, albeit not to the levels required 
under 38 C.F.R. § 3.385.  The Court has held, however, that 
hearing loss of between 15 and 30 decibels is indicative of 
some hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 164 
(1993).  

Even where audiometric test result at a veteran's separation 
from service do not meet the regulatory requirements of 38 
C.F.R. § 3.385, the veteran can still establish service 
connection with evidence that the current hearing loss is 
causally related to service.  Hensley v. Brown, at160.

The post service medical records include the September 1990 
private hearing examination.  This examination demonstrates 
hearing loss as defined by 38 C.F.R. § 3.385, in that the 
veteran's auditory thresholds at 4000 Hertz are 40 decibels 
for the left ear and 50 decibels for the right ear.  The 
February 2007 private examination did not include the 
audiometric findings, but did note mild to severe hearing 
loss.  More importantly, the examiner related this hearing 
loss to the noise exposure in service.  Therefore, as the 
veteran sustained an injury to his ears in service, as he has 
current bilateral hearing loss, and as there is evidence of a 
nexus between the in-service injury and the hearing loss, 
service connection is established.  

Similarly, entitlement to service connection for tinnitus is 
also warranted.  As already noted, there is evidence that the 
veteran was exposed to acoustic trauma during service.  There 
is medical evidence of tinnitus beginning in 1990 and 
confirmed again on the February 2007 private examination.  
The examiner did not specifically relate the tinnitus to the 
active service.  This relationship can be inferred however, 
as the report notes the presence of tinnitus in the sentence 
immediately following the description of the noise exposure 
in service.  As the evidence shows that the veteran currently 
has tinnitus which has been related to acoustic trauma in 
active service, entitlement to service connection is 
demonstrated.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted. 


REMAND

The veteran contends that he has developed a chronic back 
disability as a result of active service.  He states that he 
had to lift and carry rockets, machine guns, and other heavy 
material during service.  In addition, the veteran notes that 
he fell and injured his back in service.  He argues that his 
current back disability is the result of the injuries 
sustained in service.  

The service medical records show that in August 1957, the 
veteran fell from a chair onto his buttocks and sustained a 
bruise over the right lumbosacral area.  He continued to have 
pain that was confined to that area.  The pain was severe 
enough that the veteran was excused from duty.  

Private medical records dated in October 2005 state that the 
veteran continues to have low back pain related to an injury 
in service.  The examiner did not provide the basis for this 
opinion.  He did not note the nature of the injury in service 
or indicate whether or not he had an opportunity to examiner 
the veteran's service medical records or other records.  This 
examiner does not refer to any subsequent back injury.  
However, private medical records dated from 1989 through 2003 
show that the veteran underwent surgery for a herniated 
nucleus pulposus in August 1989, and indicate that the back 
disability began after an on the job injury in 1988 or 1989 
(although it is unclear whether the in-service fall played 
any role in the post-service injury). 

The veteran has not been afforded a VA examination in 
conjunction with his claim for service connection for his 
back disability.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Given the October 2005 opinion, the Board finds that an 
examination is needed to obtain a fully informed and 
competent opinion as to the etiology of the current back 
disability.  

Furthermore, the veteran testified at the March 2007 hearing 
that he began to receive post service treatment for his back 
disability around 1961.  The veteran listed several doctors 
from whom he had received post service treatment.  The Board 
notes that some of these records are contained in the claims 
folder, while the veteran has indicated that others are 
unavailable.  However, aside from the Dr. Hamm noted by the 
veteran, it is unclear as to which of these records are 
unavailable.  The records received since the hearing are 
duplicates of those already contained in the claims folder.  
Given that the missing records may be of importance to the 
veteran's claim, the Board believes that an attempt should be 
made to ensure that all private records noted by the veteran 
and pertaining to his back disability have been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
furnish the names and addresses of all 
medical care providers who treated the 
veteran for his back disability since 
discharge from active service should be 
obtained, along with releases to obtain 
these records.  After securing the 
necessary releases, these records should 
be obtained.

2.  Then the veteran should be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his claimed 
back disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination, and the examiner should 
indicate that it has been reviewed.  The 
examiner's attention is particularly 
invited to the August 1957 service 
medical records pertaining to the 
veteran's back injury and to the medical 
records pertaining to the veteran's 
surgery and follow up care dated from 
1989 through 1991.  After completion of 
the examination and review of the claims 
folder, the examiner should express the 
following opinion: Is it as likely as not 
that the veteran's current back 
disability is related to the injury 
documented in the service medical 
records?  Is it as likely as not that the 
current back disability is related to any 
other event during service?  The reasons 
and bases for this opinion should be 
included.  

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


